IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


VINCENT REGAN,                               :   No. 6 EAL 2022
                                             :
                    Petitioner               :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
              v.                             :   Commonwealth Court
                                             :
                                             :
CITY OF PHILADELPHIA (WORKERS'               :
COMPENSATION APPEAL BOARD),                  :
                                             :
                    Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2022, the Petition for Allowance of Appeal is

DENIED. Respondent/Appellee’s Application for Leave to File an Answer to the Petition

for Allowance of Appeal Nun Pro Tunc is hereby DENIED as moot.